The Honorable Larry Mitchell State Representative P.O. Box 81 Bryant, Arkansas 72022
Dear Representative Mitchell:
This is in response to your request for an opinion on the following question:
  Can the City of Bryant annex a tract of land to the east of Bryant's city limits, which is about one-half the distance to the City of Alexander, Arkansas, which is on the south side of the I-30 Freeway?
You have enclosed copies of two agreements between the City of Bryant and the City of Little Rock, along with two maps.  The first agreement establishes an extraterritorial jurisdiction line between the two cities.  The second agreement concerns the selling of water by the Little Rock Municipal Water Works to the City of Bryant.  That agreement sets out the terms and conditions of sale, and also provides in paragraph 13(C) as follows:
  Bryant further agrees to restrict its area growth by annexation to twenty percent (20%) of its extraterritorial planning area, as of the date of this agreement, for the first five (5) years of the contract; up to fifty percent (50%) for the second five (5) years; and one hundred percent (100%) after ten years.  The restrictions on annexation agreed to in this paragraph shall exclude any island annexations Bryant wishes to accomplish.
Presumably, your question relative to the annexation of the area mentioned is whether it would violate the provision of the water contract above.  The agreement was entered into on July 11, 1988, and as such, presently the City of Bryant has agreed to restrict its annexation of territory to twenty percent of its extraterritorial planning area.  The question of whether the proposed annexation would violate this provision is not a legal one.  It will depend upon whether the annexation of the proposed area, when viewed cumulatively with other annexations occurring since July 11, 1988, will constitute an annexation of more than twenty percent of the city's extraterritorial planning jurisdiction.  this is a factual question to be answered by a surveyor or other person skilled in the practice of land measurement.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.